Porter, J.

delivered the opinion of the court.
The plaintiff claims a sum of money from the defendant, due for slaves sold to him. There was judgment in the court of the first instance, in favor of the former, from which the latter has appealed.
One of the questions in the cause is settled by a decision made a few days since in this court between the same parties. The other relates to a claim set up for a deduction in t|ie price, owing to redhibitory defects in the property purchased. The evidence on that head is contradictory; and we do not think it presents such a preponderance on the part of the appellant, as to authorize us to disturb the judgment of the inferior court.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.